Citation Nr: 0529799	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a brain tumor and 
blindness, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for a 
brain tumor and blindness, claimed as due to exposure to 
ionizing radiation.  This case was previously remanded by the 
Board in May 2005 for further development.  

The veteran has also raised the issues of service connection 
for colon cancer, skin cancer, and diabetes.  These issues 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate clarification and action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The preponderance of the competent evidence of record is 
against finding that the veteran's blindness and brain tumor 
were caused by in-service exposure to ionizing radiation.


CONCLUSION OF LAW

1.  The veteran's s blindness and brain tumor were not 
incurred in or aggravated by military service, nor may they 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed a brain tumor 
(craniopharyngioma), which subsequently resulted in 
blindness, as a result of exposure to ionizing radiation 
during service.  Specifically, he asserts that he was exposed 
to ionizing radiation while he was assigned to load nuclear 
weapons onto aircraft carriers while aboard the USS Franklin 
D. Roosevelt, USS John F. Kennedy, and Shangri-Law.

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred or aggravated there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).  Second, if a veteran participated in service in a 
radiation- risk activity (as defined by statute and 
regulation) and, after service, developed one of certain 
enumerated cancers, it will be presumed that the cancer was 
incurred in service. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Third, if a veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of the exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service. 38 C.F.R. § 3.311.  Fourth, inasmuch as 
statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease etiologically related to in-service events.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

As to the first theory, the competent evidence shows that the 
veteran's brain tumor and subsequent blindness became 
manifest approximately 30 years after the veteran's August 
1969 separation from military service.  Specifically, the 
medical evidence shows complaints of blurred vision no 
earlier than January 2000 and a finding of blindness no 
earlier than December 2000.  The first showing of 
craniopharyngioma is dated in January 2001.

As to the second method of establishing service connection, 
if a veteran participated in service in a radiation-risk 
activity and subsequently develops a disease listed in the 
regulation, the disease is presumed to be due to the 
radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Recognized radiation-risk activities are: onsite 
participation in atmospheric nuclear tests; participation in 
the occupation of Hiroshima or Nagasaki between certain 
dates; internment as a prisoner of war in Japan during World 
War II with opportunity for exposure to ionizing radiation; 
and certain service in one of three gaseous diffusion plants.  

While the veteran's service personnel records show that he 
completed a "Nuclear Loading Course" in May 1967, there is 
no evidence that the veteran participated in a "radiation-
risk" activity during service.  Thus, entitlement to service 
connection under the second method is not warranted.  

As to the third method of establishing service connection, 
although the veteran in this case does not meet the 
definition of a "radiation-exposed" veteran, 38 C.F.R.  
§ 3.311(a)(2)(iii) (2005) allows the veteran to otherwise be 
service-connected for his disability if it is determined that 
he had "other exposure" to ionizing radiation.  In this 
regard, 38 C.F.R. § 3.311(b) (2005) provides a listing of 
radiogenic diseases, that is, diseases which may be induced 
by ionizing radiation, which, while not accorded the benefit 
of regulations regarding presumptive service connection, have 
been determined potentially radiogenic in nature, and may be 
referred to the Under Secretary for Benefits for a 
determination as to whether it is at least as likely as not 
that the veteran's listed disease resulted from exposure to 
radiation in service.  

In this case the veteran has been diagnosed with a 
craniopharyngioma, a type of brain tumor.  Brain tumors fall 
squarely within the ambit of 38 C.F.R.  § 3.311(b)(xx), 
"tumors of the brain and central nervous system."
  
In correspondence dated in November 2003, Lieutenant 
Commander J.L. Crapo of the Department of Navy stated that a 
review of the Navy's radiation exposure directory by name, 
service number, and social security number revealed no 
reports of occupational exposure to ionizing radiation 
pertaining to the veteran.  Such a fact clearly provides 
evidence against this claim.  By regulation, if the veteran 
was assigned duties that involved occupational exposure to 
ionizing radiation, he would have been monitored by film 
badge and the results of that monitoring would have been 
reported to the Navy.  Both the USS Franklin D. Roosevelt 
(CV-42) and the USS John F. Kennedy (CV-67) submitted reports 
of occupational exposure to ionizing radiation for the period 
in question (1965-1969) and the veteran was not identified in 
any of the reports.  Therefore, Lieutenant Crapo opined that 
"any exposure the veteran may have received in the execution 
of his duties was considered sufficiently low enough to 
preclude the need for monitoring."  Based on the prevailing 
regulations at the time, dose monitoring of the veteran would 
have been required if it was reasonable to expect that the 
veteran would receive greater than 300 mrem per quarter in 
the execution of his duties.  

In June 2005 the Director of Compensation and Pension Service 
requested an advisory opinion from the Under Secretary of 
Health.  The Director specifically asked the Secretary to 
review the available records and prepare a dose estimate and 
provide an opinion as to whether it is likely, unlikely, or 
as likely as not that the veteran's craniopharyngioma 
resulted from exposure to radiation in service.  

In response to this request, a Chief Public Health and 
Environmental Hazards Officer submitted a memorandum in July 
2005.  The officer estimated that the veteran was exposed to 
a dose of ionizing radiation during military service of 0.300 
rem per quarter for a total of 3.600 rem.  The officer 
explained that radiation increases the incidence of both 
benign and malignant CNS neoplasms.  However, the dose 
relationship is uncertain and many of the studies relate to 
exposure in utero or during childhood (Health Effects of 
Exposure to Low Levels of ionizing Radiation (BEIR V), 1990, 
pages 310-313).  Most studies in adults show no excess risk 
or a none statistically significant increased risk for brain 
tumors, especially when the dose is less than 100 rads 
(Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, page 122).

The Interactive Radio epidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
(which is available on the Internet at 
htt://198.144.166.6/irep_niosh/) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the craniopharyngioma.  In accordance with 
guidance on utilizing the NIOSH IREP, the cancer model for 
thyroid was used.  The computer software calculated a 99th 
percentile value for the probability of causation of 24.13%.  
In light of the above, the officer opined that it was 
unlikely that the veteran's craniopharyngioma could be 
attributed to ionizing radiation in service.  The Board finds 
such a report to be entitled to great probative weight. 

Therefore, even though the veteran was exposed to some level 
of ionizing radiation while on active duty, service 
connection cannot be granted pursuant to 38 C.F.R.  § 3.311 
for brain tumor and blindness, as a preponderance of the 
competent evidence is against finding a nexus between any 
such exposure and the claimed disabiities.

As to the fourth method of establishing service connection, 
the Combee approach, the Board notes that the veteran has 
stated that Dr. B.W., his private physician, told him that 
"it was possible" that the veteran's craniopharyngioma 
developed as a result of the veteran's exposure to ionizing 
radiation during service.  

While it is, of course, "possible" that the veteran's 
craniopharyngioma developed as a result of the veteran's 
exposure to ionizing radiation during service, this is not 
the standard upon which service connection is granted.  
Beyond this fact this opinion this opinion is not contained 
anywhere in Dr. B.W.'s treatment reports.  Furthermore, even 
assuming that Dr. B.W. made this opinion, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  The Board finds such an 
opinion to be of very limited probative value.  The Court has 
held that post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Accordingly, because the preponderance of 
the evidence is against a finding that the veteran's brain 
tumor and subsequent blindness were caused by his exposure to 
ionizing radiation while in military service, the claim must 
be denied. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC)  he was provided with specific information 
as to why his claim was being denied, and of the evidence 
that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter, SOC, and SSOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a brain tumor and blindness, claimed 
as due to exposure to ionizing radiation, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


